Dear Honorable Judge,

       My name is Karissa Beaudry, Mason is my younger brother. We were raised by our

single mother, so I have gotten to watch him grow over the 24 years of his life. He has even

been my roommate before.

       Mason is a hard worker, one to put his head down and power through a task, whether

he wants to complete it or not. He’s also a caring, loving father, constantly fawning over and

playing with his son, River.

       I hope the court finds these statements useful. I know nothing in the world matters

more to Mason than his son and that he truly wants to be there for him, unlike our father was

there for us.


Best regards,
 Karissa Beaudry
